711 N.W.2d 17 (2006)
474 Mich. 1064
Lawrence J. HOSTE, Plaintiff-Appellant,
v.
CHRYSLER CORPORATION PLYMOUTH, U.S. Recreational Ski Association, and Shanty Creek Management, Defendants, and
Reliable Racing Supply, Defendants-Appellee.
Docket No. 127200(60), COA No. 245804.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of June 30, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
KELLY, J., would grant reconsideration and, on reconsideration, would remand this case to the trial court for further proceedings.